DETAILED ACTION
This Office Action is in response to Applicants application filing on February 3, 2020.  Claim(s) 1-20 is/are currently pending in the instant application.  The application is a continuation of U.S. Patent Application 16/125,563 filed on September 7, 2018, now U.S. Patent 10,552,773.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,552,773. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention. 
Claim 21 can be drawn to claim 1 of U.S. Patent 10,552,773, specifically identifying a transportation provider in a first geocoded area to be relocated to a target geocoded area; 
causing a computing device associated with the transportation provider to display a customized user interface that simultaneously comprises: 
a mapping interface portion having a map comprising the target geocoded area, a first zone encompassing the target geocoded area, and a current location of the transportation provider; and 
an accumulation interface portion that comprises an incremental accumulation metric associated with movements of the transportation provider; 
determining that the transportation provider has moved into the first zone; and 
causing, based on determining that the transportation provider has moved into the first zone, the customized user interface to update the incremental accumulation metric within the accumulation interface portion based on an amount of time the transportation provider stays in the first zone. 
In view of the specification, instead of being in the specified zone the disclosure supports the ride request but will receive an accumulation, a bonus, and/or an incentive to move toward the target location. Therefore, the instant claims are directed to the same invention as supported by the disclosure where a bonus is applied to a transportation provider for being in and round moving towards a specific location. 

Claim 22 can be drawn to claim 2 of U.S. Patent 10,552,773.
Claim 23 can be drawn to claim 3 of U.S. Patent 10,552,773.
Claim 24 can be drawn to claims 4 and 6 of U.S. Patent 10,552,773.
Claim 25 can be drawn to claims 3 and 5 of U.S. Patent 10,552,773.
Claim 26 can be drawn to claims 2 and 3 of U.S. Patent 10,552,773.
Claim 27 can be drawn to claims 3-5 of U.S. Patent 10,552,773.

Claim 28 can be drawn to claim 12 of U.S. Patent 10,552,773, specifically at least one processor;
and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: 
identify a transportation provider in a first geocoded area to be relocated to a target geocoded area; 
cause a computing device associated with the transportation provider to display a customized user interface that comprises: 
a mapping interface portion having a map comprising the target geocoded area, a first zone encompassing the target geocoded area, and a current location of the transportation provider; and 
an accumulation interface portion that comprises an incremental accumulation metric associated with movements of the transportation provider; 
determine that the transportation provider has moved into the first zone; and 
cause, based on determining that the transportation provider has moved into the first zone, the customized user interface to update the accumulation interface portion to show the incremental accumulation metric based on an amount of time the transportation provider stays in the first zone.
In view of the specification, instead of being in the specified zone the disclosure supports the ride request but will receive an accumulation, a bonus, and/or an incentive to move toward the target location. 

Claim 29 can be drawn to claim 2 of U.S. Patent 10,552,773.
Claim 30 can be drawn to claim 3 of U.S. Patent 10,552,773.
Claim 31 can be drawn to claims 4 and 6 of U.S. Patent 10,552,773.
Claim 32 can be drawn to claims 3 and 5 of U.S. Patent 10,552,773.
Claim 33 can be drawn to claims 2 and 3 of U.S. Patent 10,552,773.
Claim 34 can be drawn to claims 3-5 of U.S. Patent 10,552,773.
	
Claim 35 can be drawn to claim 19 of U.S. Patent 10,552,773, specifically identify a transportation provider in a first geocoded area to be relocated to a target geocoded area; 
cause a computing device associated with the transportation provider to display a customized user interface that comprises: 
a mapping interface portion having a map comprising the target geocoded area, a first zone encompassing the target geocoded area, and a current location of the transportation provider; and 
an accumulation interface portion that comprises an incremental accumulation metric associated with movements of the transportation provider; 
determine that the transportation provider has moved into the first zone; and 
cause, based on determining that the transportation provider has moved into the first zone, the customized user interface to update the accumulation interface portion to show the incremental accumulation metric based on an amount of time the transportation provider stays in the first zone.

Claim 36 can be drawn to claim 2 of U.S. Patent 10,552,773.
Claim 37 can be drawn to claim 3 of U.S. Patent 10,552,773.
Claim 38 can be drawn to claims 4 and 6 of U.S. Patent 10,552,773.

Claim 40 can be drawn to claims 2 and 3 of U.S. Patent 10,552,773.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior generally refers to transportation services with incentivized location operation based on demand as well as associated methods. 
U.S. Publication 2021/0192292 A1 System and method for automatically adjusting strategies.
U.S. Patent 11,035,683 B2 Navigating drivers to dynamically selected drop-off locations for shared rides.
U.S. Patent 10,706,487 B1 Dynamically generating and updating multipliers for a transportation matching system using machine learning.
U.S. Publication 2013/0246207 A1 System and method for dynamically adjusting prices for service. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/DYLAN C WHITE/
Primary Examiner, Art Unit 3683                                                                                                                                                                                           March 21, 2022